Per Curiam.
The writs of mandamus in these two cases are denied, for the reason that petitions containing the requisite number of names were not presented to the secretary of State within the time prescribed by Act No. 181, Pub. Acts 1905. The language of the statute (section 2, chap. 3, of the act) is:
‘ ‘ The petition *, * * shall be delivered to said city clerk, county clerk or secretary of State at least 30 days before the second Tuesday .of June.”
This provision of the statute is mandatory. These petitions were not presented within the time, and therefore the respondent properly refused to consider them.